DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in reply to the claims filed on 05 November 2021.
Claims 1-6 have been amended. 
Claims 1-7 are pending and have been examined. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 6 of the claim recites  an online mall that provides affiliate serves, which appears to be a grammatical error.  Appropriate correction is required.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 November 2021 has been entered.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-7 are directed to a system.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of merchandise purchase assisting.  Specifically, representative claim 1 recites the abstract idea of: 
operation that stores merchandise-related information concerning merchandise from marketplaces that do not provide affiliate services and merchandise-related information concerning merchandise from a mall that provides affiliate services, wherein the merchandise-related information concerning merchandise from the mall includes an item extracted from an affiliate tag of the affiliate services; 
operation that receives a retrieval condition for the merchandise-related information from a purchaser system; 
operation as the merchandise-related information matching the retrieval condition; and 
operation that inserts, into a retrieval results display, one merchandise-publicizing part including the merchandise-related information retrieved concerning merchandise at marketplaces that do not provide affiliate services, and an affiliate part including the merchandise-related information retrieved concerning merchandise at the mall wherein
the merchandise purchase assist system in which the one merchandise-publicizing part and the affiliate part are combined to the purchaser system.  
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of merchandise purchase assisting as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claims recite marketplaces that can provide services and merchandise and display merchandise related information to a purchaser, thereby making this a sales activity or behavior.  Thus, representative claim 1 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 1 includes the additional elements of a processor configured with a program to perform operations, storage unit, online, a retrieval conditions acquisitions unit, a retrieval unit, storage unit, a retrieval results generation unit, a webpage, retrieval unit, transmits the retrieval results display sites, and an interface. These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 1 of a processor configured with a program to perform operations, storage unit, a retrieval conditions acquisitions unit, a retrieval unit, the storage unit, a retrieval results generation unit, the retrieval unit, transmits the retrieval results display sites, webpage, and an interface are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 1 is ineligible.
Dependent claims 2-7 do not aid in the eligibility of independent claim 1. For example, claims 2-7 merely act to provide further limitations of the abstract idea recited in representative claim 1.
It is noted that dependent claim includes the additional element of a second storage unit, claim 4 includes the additional element of an interface, and an IoT refrigerator or a vending machine, and claim 5 includes the additional element of a display device.  Applicant’s specification does not provide any discussion or description of these additional elements as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are 
As such, dependent claims 2-7 are ineligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Tarvydas, M., et al., (PGP No. US 2009/0281914 A1). 

Claim 1-
Tarvydas discloses a merchandise purchase assist system comprising a processor configured with a program to perform operations comprising (Tarvydas, see: paragraph [0041] disclosing “system 200”; and see: paragraph [0044] disclosing “central processing unit 310”): 
operation as a storage unit that stores merchandise-related information concerning merchandise from marketplace sites that do not provide affiliate services and merchandise-related information concerning merchandise from an online mall that provides affiliate services, wherein the merchandise-related information concerning merchandise from the online mall includes an item extracted from an affiliate tag of the affiliate services by a tag analysis unit (Tarvydas, see: paragraph  [0011] “shopping site provided by the present invention and is not directed to another merchant's site to complete an order”; and see: paragraph [0053] disclosing “a consumer accesses 470 [i.e., a storage unit] maintains product information on products maintained by the shopping site.  Product information is also maintained from affiliated merchants [i.e., merchandise-related information concerning merchandise from other marketplace sites].” And “Product information may also be maintained on products carried by non-affiliated merchants [i.e., marketplace sites that do not provide affiliate services] and stored in the product database 470”; and see: paragraph [0070] disclosing “subroutine 1300 searches for the product [i.e., tag analysis unit] amongst the non-static shopping pages (i.e., dynamically generated Web pages…)”; and see: paragraph [0071] disclosing “Processing continues in block 1315, a product key is generated to uniquely identifies the SKU of a product [i.e., affiliate tag] and the merchant associated with the product” and “parent SKU is a SKU that defines the product in its basic form, for example "Levi's Jeans" a child SKU has modifiers to the parent SKU, for example "Blue, size 32 waist 34 length."…the product information and breaks out the product attributes”; Also see: FIG. 4); 
operation as a retrieval conditions acquisition unit that receives a retrieval condition for the merchandise-related information from a purchaser interface system (Tarvydas, see: paragraph [0056] disclosing “consumer may then browse or search through products in block 820” and “the consumer enters information about the product [i.e., retrieval condition for the merchandise-related information] into a search engine [i.e., a retrieval conditions acquisition unit]”; and see: paragraph [0044] disclosing “central processing unit 310”; Also see: FIG. 10); 
operation as a retrieval unit that retrieves, from the storage unit, the merchandise- related information matching the retrieval condition (Tarvydas, see: paragraph [0057] disclosing “The ; and 
operation as a retrieval results generation unit that inserts, into a retrieval results display webpage, one merchandise-publicizing part including the merchandise-related information retrieved by the retrieval unit concerning merchandise at marketplace sites that do not provide affiliate services, an affiliate part including the merchandise-related information retrieved by the retrieval unit concerning merchandise at the online mall (Tarvydas, see: paragraph [0011] disclosing “shopping site provided by the present invention and is not directed to another merchant's site to complete an order”; and see: paragraph [0053] disclosing “initiated when a consumer accesses 704 a shopping site via the Internet 100”; and see: paragraph  [0056] disclosing “Based on the information input into the search engine, a list of products is returned to the consumer on a Web Page” and “a list of currently available products from many different merchants”; and see: paragraph [0057] disclosing “The shopping search results containing products matching the search criteria are then returned and reviewed by the consumer”; and see: paragraph [0067] disclosing “Product information is also maintained from affiliated merchants.” And “Product information may also be maintained on products carried by non-affiliated merchants and stored in the product database 470”), wherein 
the merchandise purchase assist system transmits the retrieval results display webpage in which the one merchandise-publicizing part and the affiliate part are combined, to the purchaser interface system (Tarvydas, see: paragraph [0055] disclosing “providing a shopping cart that obtains products for a consumer across many different merchant sites while maintaining consistent user interface [i.e., combined to the purchaser interface system] for the consumer no matter from which merchant the products are retrieved or obtained”; and see: paragraph [0057] disclosing 600 Web site” and “Once enough product information has been gathered to determine the SKU, the SKU information is then stored”; Also see: FIG. 11 “Search Results” and FIG. 14).  	

Claim 3-
Tarvydas discloses the merchandise purchase assist system according to claim 1, whereas the processor is configured with the program to perform operations (Tarvydas, see: paragraph [0041] disclosing “system 200”; and see: paragraph [0044] disclosing “central processing unit 310”) as described above. 
Tarvydas discloses further comprising: 
operation as a second storage unit that stores personal information required to purchase merchandise, wherein when personal information on a user of the purchaser interface system is requested by the purchaser interface system, the personal information is read from the second storage unit, and the read personal information is transmitted to the purchaser interface system in order to automatically enter the personal information into an order page or payment page form on the marketplace site associated with the one merchandise-publicizing part or the affiliate part in the purchaser interface system (Tarvydas, see: paragraph [0002] disclosing “The present 845 as to whether the consumer needs to be authenticated. If the consumer has already been authenticated…the products in the cart are then ordered”; and see: paragraph [0075] disclosing “before a consumer can complete a purchase they must authenticate themselves” and “the user is requested to login to the system by specifying identifying information such as username and password in a Web page 1500 such as that shown in FIG. 15” and “used to retrieve account information from the consumer database 465 [i.e., a second storage unit that stores personal information required to purchase merchandise]”).

Claim 5-
Tarvydas discloses the merchandise purchase assist system according to claim 1 as described above.
Tarvydas further discloses:
 wherein the purchaser interface system includes a display device that indicates the retrieval results display webpage (Tarvydas, see: paragraph [0041] disclosing “consumer device 300 is a personal computer”; and see: paragraph [0055] disclosing “providing a shopping cart that obtains products for a consumer across many different merchant sites while maintaining consistent user interface for the consumer no matter from which merchant the products are retrieved or obtained”; and see: paragraph [0057] disclosing “search results containing products matching the search criteria are then returned and reviewed by the consumer” and “browses the results on the Web page”; and see: paragraph [0066] disclosing “Web pages for browsing, searching, and .

Claim 6-
Tarvydas discloses the merchandise purchase assist system according to claim 1 as described above. 
Tarvydas further discloses: 
wherein the processor is configured with the program (Tarvydas, see: paragraph [0041] disclosing “system 200”; and see: paragraph [0044] disclosing “central processing unit 310”) such that the retrieval unit has functions to cross-search for both the merchandise-related information concerning merchandise from marketplace sites that do not provide affiliate services and the merchandise- related information concerning merchandise from the online mall (Tarvydas, see: see: paragraph  [0011] “shopping site provided by the present invention and is not directed to another merchant's site to complete an order”; and see: paragraph [0053] disclosing “a consumer accesses 704 a shopping site [i.e., online mall] via the Internet 100 using the Web browser 360 installed on the consumer device”; and see: paragraph [0055] disclosing “obtains products for a consumer across many different merchant sites while maintaining consistent user interface for the consumer no matter from which merchant the products are retrieved or obtained” and “searches a product database 470 stored on the e-commerce server 400 containing a list of currently available products for many different merchants [i.e., cross-search]”; and see: paragraph [0069] disclosing “product database 470 maintains product information on products maintained by the shopping site” and “maintained from affiliated merchants” and “maintained on products carried by non-affiliate merchants and stored in the product database 470”; and see: paragraph [0071] disclosing “Processing continues in block 1315, a product key is generated to uniquely identifies the SKU of Examiner’s note: The Examiner is interpreting the feature of Tarvydas that allows a user to search for a product, regardless of what type of merchant site it is, on one integrated website, to be the same as the claimed cross-search feature.  The searching feature of Tarvydas includes searching the product database 470 to search for specific products across any many types of merchant sites for a user, and therefore would be considered as a cross-search, as the system of Tarvydas is searching both types of merchant sites for the specific product.).

Claim 7-
Tarvydas discloses the merchandise purchase assist system according to claim 6, as described above.
Tarvydas further discloses:
 wherein the processor is configured with the program such that operation as the retrieval unit comprises executing the cross-search upon receipt of a sorting flag from the retrieval conditions acquisition unit (Tarvydas, see: paragraph [0044] disclosing “central processing unit 310”; and see: paragraph [0055] disclosing “obtains products for a consumer across many different merchant sites while maintaining consistent user interface for the consumer no matter from which merchant the products are retrieved or obtained” and “searches a product database 470 stored on the e-commerce server 400 containing a list of currently available products for many different merchants [i.e., cross-search]”; and see: paragraph [0066] “Web page 1000 illustrates…page forms having fields for specific products”; and see: paragraph [0069] disclosing “product database 470 470”; Also see: FIG. 9 “Advanced Search” and “Search By: [i.e., sorting flag] ) (Examiner’s note: The Examiner is interpreting the feature of Tarvydas that allows user to narrow down a search with the “Search By” icon on the Web page 1000, which would encompass the claimed sorting flag from the retrieval conditions acquisition unit.). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tarvydas, in view of Davis, D., et al. (PGP No. US 2103/0346190 A1).  

Claim 2-
Tarvydas discloses the merchandise purchase assist system according to claim 1, as described above. 
Tarvydas further discloses: 
wherein the processor is configured with the program such that operation as the retrieval results generation unit comprises inserting  the one merchandise- publicizing part and the affiliate part, which are to be inserted into the retrieval results display webpage,  contained in the merchandise-related information (Tarvydas, see: paragraph [0044] disclosing “central processing unit 310”; and see: paragraph [0056] disclosing “Based on the information input into the search engine, a list of products is returned to the consumer on a Web Page” and “a list of currently available products from many different merchants”; and see: paragraph [0067] disclosing “Product information is also maintained from affiliated merchants.” And “Product information may also be maintained on products carried by non-affiliated merchants and stored in the product database 470”).
	Although Tarvydas does disclose the retrieval results generation unit inserting the one-merchandise-publicizing part and the other merchandise-publicizing part or affiliate part, inserted into the retrieval results display page, Tarvydas does not explicitly disclose that the display webpage has the results sorted based on a ranking determination. Tarvydas does not explicitly disclose: 
the retrieval results, sorting them based on ranking determination elements; 
but Davis, however, does teach: 
the retrieval results, sorting them based on ranking determination elements (Davis, see: paragraph [0083] teaching “Search result list entries 710a-710h may also show the rank value of the advertiser’s search listing.” And “generated and assigned to the search listing by the processing system 34” and “establishes an association between the bid amount, the rank, and the search term of a search listing” and “sorts the search listings in order from highest to lowest bid amount [i.e., sorting them based on ranking determination elements], and assigns a rank value to each search listing in order” and “Most preferably, the highest rank value is 1 with successively increasing ordinal values (e.g., 2, 3, 4,….) assigned in order of successively decreasing rank” and “Preferably, unpaid listings to fill the 40 slows in a search results page. Unpaid listings are generated by a search engine utilizing objective distributed database and text searching”; Also see: FIG. 7).  
This step of Davis is applicable to the system of Tarvydas, as they both share characteristics and capabilities, namely, they are directed to providing product listings for remote users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tarvydas, to include the feature of sorting the retrieved results, and sorting them based on a ranking determination element, as taught by Davis.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Tarvydas in order to increase the efficiency for displaying search results to remote users (Davis, see at least paragraph [0082] and paragraph [0083]).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tarvydas, M., et al. (PGP No. US 2009/0281914 A1), in view of Lee, K., et al. (PGP No. US 2017/0061521 A1). 

Claim 4-
Tarvydas discloses the merchandise purchase assist system according to claim 1, as described above. 
Tarvydas discloses further comprising: 
	wherein the purchaser interface system comprises (Tarvydas, see: paragraph [0002] disclosing “The present invention relates to electronic commerce, and more specifically, to a method and system for providing an aggregated interface for purchasing products”)
Although Tarvydas does discloses a purchaser interface system, Tarvydas does not explicitly disclose that the purchaser system is comprised of an IoT refrigerator. Tarvydas does not disclose: 
an IoT refrigerator or vending machine;  
but Lee, however, does teach: 
an IoT refrigerator or vending machine (Lee, see: paragraph [0054] teaching “a view for describing various kinds of Internet of Things (IoT) devices according to an embodiment of the present disclosure”; and see: paragraph [0055] teaching “the IoT devices may include, as shown in FIG. 1, home appliances (for example, a refrigerator 1…)”; Also see: FIG. 1; and see: paragraph [0231] teaching “view for describing a purchasing process of giving a purchase notice”; and see: paragraph [0233] teaching “a user interface for providing a product purchasing service may be implemented”; and see: paragraph [0234] teaching “the controller 170 may inform the user’ terminal or the IoT device that the goods item needs to be purchased, through the communications unit 140”; Also see: FIGS. 20 and 22). 
Examiner’s note: It is noted that in addition to the reference of Tarvydas disclosing the feature of a purchase system interface (Tarvydas, paragraphs [0040] and [0056]), the reference of Lee also includes the feature of a purchasing service, which includes an interface that may be implemented so that purchases of items and goods may be made completed. 
This step of Lee is applicable to the system of Tarvydas, as they both share characteristics and capabilities, namely, they are directed to remote purchasing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the purchasing interface system of Tarvydas, to include the feature of an IoT refrigerator, as taught by Lee.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Tarvydas, in order to increase convenience for remote users in the purchasing process of goods or items (Lee, see: paragraph [0219]). 

Response to Arguments 

With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 05 November 2021, have been fully considered but are not considered persuasive. 
In response to the Applicant’s arguments found on page 8 of the remarks stating that “The Office Action fails to establish a prima facie case of ineligibility” and further on pages 8-9 states that “The Office Action provides no further rationale, and thus fails to establish that the claims are ‘wholly directed’ any of the enumerated sub-groupings of ‘organizing human activity’,” the Examiner respectfully disagrees. As stated in the Office Action mailed on 07 May 2021, the Examiner has analyzed the claims and established a prima facie case of patent ineligibility based on the analysis. The October 2019 Update for Subject Matter Eligibility states that the requirements of a prima facie case must be met by placing the burden on the Examiner to explain why a claim or claims are ineligible for patentability.  First, the rejection must identify the judicial exception by referring to what is recited in the claim and explain why it is considered to be an exception. Second, the Examiner should identify within the rejection any addition elements beyond the judicial exception and evaluate the integration of the judicial exception into a practical application. Lastly, the Examiner must explain why the recited additional elements, when considered individually or in combination, do not amount to significantly amount than the exception. 
In this case, the Examiner satisfies the burden by following the 2019 PEG when considering the claims for patent eligibility.  For example, as stated in the Office Action above, the claims were analyzed under Step 2A, Prong 1 and the claims recite an abstract idea of merchandise purchase assisting, which falls into the enumerated grouping of a method of The claims are directed to a sales activity because they recite activities such as merchandise purchasing assisting that is comprised of storing merchandise-related information from marketplace sites, retrieving merchandise-related information, and displaying the results of the retrieved information of the merchandise.  Therefore, the claims fall into the grouping of a method of organizing human activity and are directed to sales activities or behaviors.  
  Next, the Examiner analyzed the claims under revised Step 2A, Prong 2 of the 2019 PEG and the additional elements recited evaluated in the claims were not found to integrate the judicial exception into a practical application, as the additional elements were merely being used to apply the abstract idea using to a generic computer.  Further, as stated in the Office Action above, the claims analyzed under Step 2B of the 2019 PEG, the additional elements when considered individually and in combination, were not determined to provide an inventive concept and did not provide significantly more than the abstract idea itself because the additional elements were recited in a generic manner and merely applied the abstract idea using a generically recited computer. Therefore, the Examiner has established a prima facie case and has provided evidence and rationale for the legal conclusion that the claims are wholly directed to an abstract idea and sub-grouping of a sales activity.
Further, the Applicant’s arguments on page 9 of the remarks stating “The claims as amended fail to recite elements within one of the enumerated groupings of abstract ideas,” the Examiner respectfully disagrees.  The Examiner acknowledges the amendments to the claims and the newly added features of “an affiliate tag” and “tag analysis unit”.  However, the feature of an affiliate tag is still part of the abstract idea. The newly added feature of the tag analysis unit is considered an additional element, although even when considering the additional element, the .  Therefore, for the reasons stated in the response above, as well as the rejection above, the Examiner maintains that the claims are directed to an abstract idea, even when considering the newly added features of an affiliate tag and a tag analysis unit.  
In response to the Applicant’s arguments on page 9 of the remarks stating that “The claims as amended recite subject matter which is integrated into a practical application, and the claims are patent eligible under Step 2A, Prong 2,” the Examiner respectfully disagrees. The claims do not recite features or additional elements that would integrate the judicial exception into a practical application. Even when considering the newly amended features, the features are not sufficient to integrate into a practical application. For example, the tag analysis unit, although considered an additional element, is still described generally and is merely applying the abstract idea to a computer environment. As recited in paragraph [0034] of the instant specification: 
“The tag analysis unit 22 extracts the merchandise name, price, and merchandise description from the affiliate tag by referring to an affiliate tag structure dictionary 23”

And further in paragraph [0040] reciting: 
“The operations of the affiliate tag acquisition unit 21 and the tag analysis unit 22 described above are realized by the processing device in the merchandise integration site 100 executing programs”

As recited in the claims and the specification, the newly added additional element of the tag analysis unit is described in a generic manner and is functioning by the user of a conventional computer device. The newly added features and additional elements that are recited in the claims, when considered individually or in combination do not provide integration of the judicial exception into a practical application. 
pages 9-10 stating “The claims as amended further recite elements that reflect an improvement over conventional computer-implemented purchasing systems by performing the recited operations” and “the claims as amended further the practical application of enabling improvement of purchasing assistance, specifically including extracting item information from an affiliate tag, via a tag analysis unit. Such elements ‘impose meaningful limit’ on any recited judicial exception,” the Examiner respectfully disagrees.  The Examiner acknowledges the newly added features of the affiliate tag and the tag analysis. However, the newly added features do not demonstrate an improvement to the technology or technical field of computer-implemented purchasing systems and do not impose meaningful limits on the judicial exception.  The October 2019 Update to Subject Matter Eligibility provided further guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement,” and that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an abstract idea for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraph [0078] of Applicant’s specification, which describes Applicant’s claimed invention as directed towards solving problems such as improving purchase assistance and discloses:
“With the merchandise integration site 100 equipped with the affiliate service provider function, the sales by using affiliate services can be improved particularly for merchandise from EC sites that have not introduced the affiliate services”.  

Although the claims include computer technology such as a processor configured with a program to perform operations, storage unit that stores merchandise-related information, an affiliate tag analysis unit that extracts merchandise information, a retrieval conditions acquisitions unit that receives, a retrieval unit that retrieves, from the storage unit, a retrieval results generation unit that inserts, into a retrieval results display, information retrieved by the retrieval unit, transmits the retrieval results display sites, webpage, and an interface, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving the existing technological merchandise purchase assistance. The claimed process, while arguably resulting in improvements of purchasing assistance and extracting item information, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional systems to improve purchase assistance, e.g. commercial process. As such, the Examiner maintains that even when considering the newly added features in the amended claims, the claims do not recite specific technological improvements to computer-implemented purchasing systems and maintains the 101 rejection. 

With respect to the rejections made under 35 USC § 102 and under 35 USC § 103, the Applicant’s arguments filed on 05 November 2021, have been fully considered and are not considered to be persuasive. 
In response to the Applicant’s arguments found on page 11 of the remarks stating that “Tarvydas fails to disclose extracting product data from affiliate tags and acquiring the extracted product data,” the Examiner respectfully disagrees.  The Examiner acknowledges the newly amended claim limitations that include the feature of an affiliate tag. However, the Examiner maintains that Tarvydas still discloses the limitation. For example, in paragraph [0055], Tarvydas describes that a consumer may find a product from a shopping website that offers products from many different merchants. The consumer may search for a product using the website. Further, in paragraph [0069], it is described that there is a product data that contains all the product information for each product available to a consumer through the shopping site. Paragraph [0071] 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
As referenced in the Office Action mailed on 07 May 2021, Rangan, T., et al. (PGP No. US 2017/0345079 A1), describes a network of smart appliances that may send a notification to a user to notify a user that product is running low and needs to be replenished. 
As referenced in the Office Action mailed on 07 May 2021, "The only fridge as smart as you" new ChillHub debuts at the second annual internet of things world (2015) (NPL), describes the use of Internet of Things that is incorporated into smart appliances and gives a user access to sensor data regarding an appliance components.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 




/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625